PER CURIAM.
|-i Hansel H. McQun appeals his conviction and sentence for possession of cocaine. After his jury trial conviction, McQun filed a Motion for Reconsideration of Sentence, and the district court continued the matter as to said motion. This appeal follows the imposition of sentence.
This Court has previously held that it is procedurally incorrect to review a defendant’s sentence prior to the trial court’s ruling on the motion. State v. Allen, 99-2579, p. 12 (La.App. 4 Cir. 1/24/01), 781 So.2d 88, 95, writ denied, 2001-1187 (La.3/15/02), 811 So.2d 897; State v. Boyd, 00-0274 (La.App. 4 Cir. 7/19/00), 775 So.2d 463. Although here McQun did not object to the deferred ruling by the district court, he does seek review of his sentence on appeal. As this Court noted in State v. Temple, 2000-2183 (La.App. 4 Cir. 5/16/01), 789 So.2d 639, without a final sentence the conviction is not appealable. Accordingly, the case must be remanded for a ruling on the Motion for Reconsideration of Sentence.

DECREE

For the foregoing reasons, Hansel H. McQun’s case is remanded to the district court for a ruling on the Motion for Reconsideration of Sentence, reserving | gMcQun’s right to appeal his conviction and sentence once the district court has ruled on the motion.

REMANDED.